

115 S1009 IS: Natural Gas Consumer Protection Act
U.S. Senate
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1009IN THE SENATE OF THE UNITED STATESMay 2, 2017Mr. King (for himself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Natural Gas Act to require the Federal Energy Regulatory Commission and the Secretary
			 of Energy to consider certain factors in making a public interest
			 determination under that Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Natural Gas Consumer Protection Act. 2.Considerations for public interest determinationSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended—
 (1)by striking the section heading and all that follows through After six months in subsection (a) and inserting the following:  3.Exportation or importation of natural gas; LNG terminals (a)In general (1)Order requiredAfter 6 months; and
 (2)in subsection (a)— (A)in paragraph (1) (as designated by paragraph (1)), in the second sentence, by striking The Commission and inserting the following:
					
						(2)Issuance of order on application and determination of public interest
 (A)In generalThe Commission;  (B)in paragraph (2)(A) (as designated by subparagraph (A)), in the second sentence, by striking The Commission and inserting the following:
					
 (B)Authority to issue orders and supplemental ordersThe Commission; and (C)in paragraph (2) (as designated by subparagraph (A)), by adding at the end the following:
					
 (C)ConsiderationsIn making a public interest determination under subparagraph (A) in the case of an application for exportation, the Commission or the Secretary of Energy, as applicable, shall consider—
 (i)the need in the United States for the natural gas to be exported; (ii)the impact of the proposed natural gas exports on—
 (I)natural gas prices in the United States, including regional natural gas prices and natural gas prices for domestic consumers and manufacturers and other industries;
 (II)the differential in natural gas prices between the United States and foreign countries; (III)the global economic competitiveness of domestic manufacturers and other domestic industries;
 (IV)domestic employment in manufacturing and other industries, including regional employment; (V)the demand for natural gas in the United States, including regional natural gas demand;
 (VI)the supply of natural gas in the United States, including regional natural gas supply; and (VII)United States energy security; and
 (iii)any other factor that the Commission or the Secretary of Energy determines to be appropriate..